DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oota (US 8,467,193).
Oota discloses:
a substrate (3); 
a connector portion having a power supply voltage terminal (91) and a ground terminal (92) whose cross sections are rectangular in shape and being configured to be capable of inserting and attaching the power supply harness (see Fig. 1); 

a ground pattern formed on a surface layer of the substrate and having an elongated second terminal hole (see Fig. 1) into which the ground terminal is inserted; 
a power supply relay (201) provided at an input portion of the power conversion circuit and configured to be capable of cutting off a power path; 
an inductor (203) being surface-mounted on the substrate, and having a rectangular parallelepiped shape in which an input end connected to the power supply pattern (13) and an output end (12) connected to the power supply relay face each other (see Fig. 1); and 
one or more capacitors (61-63) constituting a filter circuit together with the inductor, and having one electrode terminal being connected to the power supply pattern, and the other electrode terminal being connected to the ground pattern (71), wherein a wall surface of the input end of the inductor is disposed in parallel to a longitudinal axis direction of the first terminal hole and a width of the input end and a total length of the first terminal hole at least partially overlap each other in the longitudinal axial direction of the first terminal hole (see Fig. 1).
▪ Regarding claim 2: 
A capacitor (62) is surface mounted on the substrate, a direction connecting two electrode terminals (connected to 13 and 71) is parallel to a connection direction connecting the input end and the output end of an inductor, and an electrode terminal connected to the ground pattern is disposed on a side close* to the second terminal close to the second terminal, particularly with respect to the opposing terminal, connected to 71).
*Examiner notes that the term close is not defined and has been interpreted broadly.
Regarding claim 3:
In the connection direction of the inductor a center position of at least one of the capacitors is located on the second terminal hole side with respect to a center position of the inductor (capacitors 61 and 62 are disposed to the left of inductor 203, which is the same side as terminal 92).
Regarding claim 5:
A motor (101) configured to output a steering assist torque by electric power supplied from the power conversion device, and being as the load (col. 4, ln. 29-35).
▪ Regarding claim 6:
A width of the power supply pattern in the portion connecting the first terminal hole and the input end is formed larger than the width of the input end (see Fig. 1; terminal 92 is smaller than 11 in the width direction).

Allowable Subject Matter
Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner was unable to find prior art teaching, inter alia, a power conversion apparatus with a substrate and 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        


MLW
January 29, 2022

/KEVIN HURLEY/Primary Examiner, Art Unit 3611